 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32King Soopers, Inc. and Bakery, Confectionery, To-bacco Workers, and Grain Millers International Union, Local 26, AFLŒCIO and United Food and Commercial Workers Union, Local 7. Cases 27ŒCAŒ16091 and 27ŒCAŒ16197 September 13, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On June 21, 1999, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent filed exceptions and a supporting brief,1 and the General Counsel and Charging Party United Food and Commer-cial Workers Union, Local 7 (UFCW Local 7) filed an-swering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to  affirm the judge™s rulings, findings,2 and conclusions3and to adopt the recommended Order as modified.4                                                                                                                                                        1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 We agree with the judge that the Respondent™s relocated Broom-field store #86 is substantially the same operation as the Respondent™s closed Broomfield store #8, and that the transferees from store #8 con-stitute a substantial percentage of the employee complement of store #86.  Indeed, we note that an overwhelming majority of the employees at store #86 were transferees from store #8.  In these circumstances, Member Hurtgen finds it unnecessary to rely on the mathematical per-centage of 40 percent minimum relied on by the judge in determining what constitutes a substantial percentage of the employee complement at store #86. We agree with the judge that the address of the Respondent™s store #8 contained in the recognition clause of UFCW Local 7™s collective-bargaining agreement with the Respondent is the parties™ descriptive recitation of the physical location of store #8 and is not indicative of the collective-bargaining agreement™s geographic limitation to store #8.  In so doing, we adopt the judge™s application of the Board™s present ﬁclear and unmistakable wavierﬂ analysis.  See Teamsters Local 71, 331 NLRB No. 18 (2000).  Member Hurtgen reaches this result under a ﬁcontract coverageﬂ analysis rather than a ﬁwaiverﬂ analysis.  See his partial dissent in Dorsey Trailers, Inc., 327 NLRB 835, 836 (1999).  Under this analysis, Member Hurtgen finds that the intention of the parties was to have the contract cover the unit employees.  Those unit employees were at store #8 at the time of the contract and are now at store #86.  However, this fact does not gainsay the contractual intention to cover the unit employees.  Member Hurtgen would reach the same result under a ﬁwaiverﬂ analysis.  3 The judge concluded that the February 27, 1990 agreement be-tween the Respondent and Bakery, Confectionery, Tobacco Workers, and Grain Millers International Union, Local 26, AFLŒCIO ﬁaccretedﬂ the Broomfield bargaining unit into the Denver bargaining unit.  How-ever, we note that the Broomfield bargaining unit ﬁmergedﬂ with the Denver bargaining unit, and that ﬁmergerﬂŠnot ﬁaccretionﬂŠis the correct designation for what occurred. 4 There is an inadvertent omission in the judge™s recommended Or-der with respect to the affirmative requirement that the Respondent offer transfer privileges to employee Lisa Hughson.  We hereby correct it.  We also note that the judge erroneously indicated that Sullivan Bros. Printers Inc., 317 NLRB 561 (1995), had been denied enforcement in the First Circuit.  The Board™s decision was affirmed in Sullivan Bros. Printers, Inc. v. NLRB, 99 F.3d 1217 (1996).  The judge inadvertently cited the appellate proceeding involving the Board™s request for a 10(j) injunction in that case. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, King Soopers, Inc., Broomfield, Colorado, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(b). ﬁ(b) Within 14 days from a request, permit employee Lisa Hughson to transfer to another store in the Bakery Workers Local 26 Denver bargaining unit under the terms and conditions set forth in the collective-bargaining agreement between the Respondent and Bak-ery Workers Local 26.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT refuse to bargain with Bakery Work-ers Local 26, or withdraw recognition from the Union as the exclusive bargaining representative of the bakery department employed by us at our store #86 in Broom-field, Colorado. WE WILL NOT refuse or fail to apply the terms and conditions of our collective-bargaining agreement with Bakery Workers Local 26 covering store #8 to store #86 in Broomfield. WE WILL NOT refuse to bargain with UFCW Local 7 or withdraw recognition from the Union as the exclusive bargaining representative of the grocery and delicatessen employees employed by us at our store #86 in Broom-field, Colorado.  332 NLRB No. 5  KING SOOPERS, INC. 33WE WILL NOT refuse or fail to apply the terms and 
conditions of employment of our grocery and delicates-
sen collective-bargaining agreement with UFCW Local 7 
covering store #8 to store #86 in Broomfield. 
WE WILL NOT bypass UFCW Local 7 and deal di-
rectly with bargaining unit employees concerning terms 

and conditions of employment for grocery and delicates-
sen employees at store #86 in Broomfield. 
WE WILL NOT refuse to permit bakery department 
employees to transfer from one store to another store 
under the terms and conditions set forth in the Denver 
area collective-bargaining agreement between us and 
Bakery Workers Local 26. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in any of your rights set 
forth above which are guaranteed by the National Labor 
Relations Act. 
WE WILL bargain with Bakery Workers Local 26 as 
the exclusive representative of the bakery department 
employees employed at our store in Broomfield, Colo-
rado. 
WE WILL permit employee Lisa Hughson to transfer 
to another store in the Bakery Workers Local 26 Denver 
bargaining unit under the terms and conditions set forth 
in the Denver area collectiv
e-bargaining agreement be-
tween us and Bakery Workers Local 26. 
WE WILL bargain with UFCW Local 7 as the exclu-
sive representative of the grocery and delicatessen de-
partment employees employed at our store #86 in 
Broomfield, Colorado. 
WE WILL make all fringe benefit contributions as 
provided by the collective-bargaining agreements with 
Bakery Workers Local 26 (bakery department employ-
ees) and UFCW Local 7 (gro
cery and delicatessen de-
partment employees), and make whole the employees in 
each bargaining unit by reimbu
rsing them with interest 
for any losses they may have suffered as a result of our 
failure to abide by the terms of the two collective-
bargaining agreements referenced above. 
KING SOOPERS, INC. 
  Barbara E. Greene and Angela Harmeyer
, for the General 
Counsel. Raymond M. Deeny and Emily Keimig (Sherman & Howard), 
of Colorado Springs and Denver, Colorado, for the Respon-
dent. Walter C. Brauer III (Brauer, Buescher, Valentine, Goldham-
mer, Kelman, & Eckert)
, of Denver, Colorado, for Bakery 
Workers Local 26. 
Michael J. Belo
, of Wheat Ridge, Colorado, for UFCW Lo-   
cal 7.  
DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at Denver, Colorado, on April 7 and 8, 1999.  On 
October 13, 1998, Bakery, Confectionery, and Tobacco Work-
ers International Union, Local 26, AFLŒCIO, (Bakery Workers 
Local 26) filed the charge in Case 27ŒCAŒ16091 alleging that 
King Soopers, Inc. (Respondent) committed certain violations 
of Section 8(a)(5) and (1) of the National Labor Relations Act 
(the Act).  On January 4, 1999, United Food and Commercial 
Workers Union, Local 7 (UFCW Local 7) filed the charge in 
Case 27ŒCAŒ16197 against Respondent.  On March 4, 1999, the Regional Director for Region 27 of the National Labor Re-
lations Board issued a consolidated complaint and notice of 
hearing against Respondent, alleging that Respondent violated 
Section 8(a)(5) and (1) of the 
Act. Respondent filed timely 
answers to the complaint, denying all wrongdoing.     
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.  On the entire record, from my 

observation of the demeanor of the witnesses,
1 and having con-
sidered the posthearing briefs of the parties, I make the follow-ing FINDINGS OF FACT  
I. JURISDICTION  Respondent is a corporation wi
th various offices and facili-
ties in Colorado, where it has been engaged in the retail sale of 
groceries and related items.  Re
spondent annually derives gross 
revenues in excess of $500,000 and purchases and receives 
goods and materials valued in excess of $5000 from outside the 
State of Colorado.  Accordingl
y, Respondent admits and I find 
that Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
Respondent admits and I find th
at UFCW Local 7 is a labor organization within the meaning of Section 2(5) of the Act. 
Based on a merger between th
e Bakery, Confectionery, and 
Tobacco Workers International Union with the Grain Millers 
International Union, Respondent 
denied the labor organization 
status of Bakery Workers Local 26.
2  That issue will be dis-cussed in more detail below.   
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
Respondent operates a chain of grocery supermarkets in 
Colorado, including one store in Broomfield, Colorado.  This 
case involves Respondent™s Broomfield store. Prior to Decem-
ber 9, 1998, Respondent operate
d one store in Broomfield, located at 5150 West 120th Avenue (store #8).  On December 
9, 1998, Respondent closed st
ore #8 and opened a replacement 
store at 12167 Sheridan Boulevard in Broomfield (store #86), 
approximately a thousand yards from the former location.  
Bakery Workers Local 26 has represented the employees in the 
                                                          
 1 The credibility resolutions here have
 been derived from a review of 
the entire testimonial record and exhi
bits, with due regard for the logic 
of probability, the demeanor of the 
witnesses, and the teachings of 
NLRB v. Walton Mfg. Co
., 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to 
the findings here, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence or because it was in and of itself 
incredible and unworthy of belief.  
2 The General Counsel amended the complaint to change the name 
of Bakery Workers Local 26 from 
Bakery, Confectionery, and Tobacco 
Workers International Union, Local
 26 to Bakery, Confectionery and 
Tobacco Workers, and Grain Millers 
International Union, Local 26.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34store bakery in the Broomfield store since 1990. UFCW Local 
7 had represented the grocery an
d delicatessen employees in the 
Broomfield store since at least 1993.  Prior to opening the new 

Broomfield store, Respondent notified the grocery and delica-
tessen employees that the new 
Broomfield store would be oper-ated on a nonunion basis.  Respondent also notified UFCW Local 7 that it considered its collective-bargaining agreement 
limited to the specific site of 5150 West 120th Avenue and, 
therefore, not binding on the ne
w location.  Respondent later 
took the same position regarding the bakery employees and 
notified Bakery Workers Local 26 that the new store would 
operate on a nonunion basis.  Respondent notified both Unions that they could seek representation through the Board™s proc-
esses.   Both Unions took the position that their collective-
bargaining agreements were still in effect and were not affected 
by the relocation of the store. 
In this case, the General C
ounsel alleges that Respondent failed and refused to recognize the Unions at store #86 after 
moving the operation and employees from store #8 to store #86 
on December 9, 1998.  The complaint also includes allegations 
that Respondent unlawfully noti
fied employees that the new 
store #86 would be operated on a nonunion basis rather than 

under their collective-bargaining ag
reement, dealt directly with 
employees represented by UFCW
 Local 7, and unilaterally 
changed terms and conditions of
 employment from the respec-
tive bargaining agreements to 
the terms and conditions of em-
ployment that Res
pondent maintained for unrepresented em-
ployees. Respondent denies the commission of any unfair labor 

practices.  Further, Respondent 
contends that the bargaining agreements with each of the Unions were ﬁsite specific,ﬂ lim-

ited to the address of store #8, a
nd could not be applied to store 
#86 or any other location.  Furt
her, as mentioned above, Re-
spondent contends that it has 
no obligation to bargain with 
Bakery Workers Local 26 on the ground that the merger be-

tween the Bakery Workers International Union and the Grain 
Millers International Union raised a question concerning repre-
sentation.  
B. The Bargaining Relationships 
Respondent operates over 80 retail 
grocery stores in the State 
of Colorado.  In many of these 
facilities, the grocery clerks are 
represented by UFCW Local 7 a
nd the bakery department em-
ployees are represented by Bakery Workers Local 26.  In addi-

tion to representing store clerks, UFCW Local 7 represents 
meat department employees in 
bargaining units separate and 
apart from the grocery clerks units. 
Respondent operated King Soopers store 8, located at 5150 
West 120th Avenue in Broomfield, Colorado.  The UFCW 

Local 7 represented the grocery  and delicatessen employees at 
this store in a single store bargaining unit: 
 All employees actively engaged 
in the handling and selling of 
merchandise, including part-time workers who work regularly 
one (1) day or more a week, and delicatessen employees, em-
ployed by the Employer in the grocery store owned or oper-
ated by the Employer at 5150 West 120th 
 Avenue, Broom-
field, Colorado (such jurisdiction
 to apply to the current store 
represented by the Union), but 
excluding all store managers, 
first assistant managers, associate managers, office and cleri-
cal employees, meat department employees, demonstrators, 
watchmen, guards, professional employees and supervisors as 
defined in the National Labor Relations Act as amended. 
 Respondent recognized UFCW Local 7 as the bargaining 
representative of the grocery and delicatessen employees at 
store 8 based on a card check in 1987.  The 1993Œ1996 collec-
tive-bargaining agreement betw
een Respondent and the UFCW 
Local 7 contained the recognition 
clause set forth above.  At the 
expiration of the 1993Œ1996 agreement a strike ensued.  On 
June 14, 1996, the parties entere
d into a strike settlement 
agreement.  However, a new collective-bargaining agreement 

for store 8 was not reduced to writing.  The parties used the 
collective-bargaining agreement for the Metropolitan Denver 
Area facilities as their working document.  There were four 
major differences between the Metropolitan Denver agreement 
and the single Broomfield store agreement.  The Denver area 
agreement covers ﬁstores owned or operated by the Employer 
within the metropolitan area of Denver, Colorado (such juris-
diction to apply to current stores represented by this Union and 
future stores only of the Employer).™™  In addition the four ma-
jor differences were: the clerks in the Broomfield store were 
covered under Respondent™s nonunion health plan; the vendor 
stocking language at the Broomf
ield store was broader; the Broomfield store did not have a unionŒsecurity clause; and the 
Broomfield store unit included delicatessen employees. 
No evidence was offered to explain the language in the rec-
ognition clause, ﬁsuch jurisdiction to apply to the current store 
represented by the Unionﬂ.  The collective-bargaining agree-
ment between UFCW Local 7 
and Respondent covering the meat department employees at 
the Broomfield store contained 
language applying to the meat ma
rket or meat markets owned or operated by Respondent in Broomfield, Colorado.  The rec-
ognition clause further stated, ﬁWithin the geographical juris-
diction of this Agreement, any 
new stores operated by the Em-
ployer shall be accreted and shall be covered by this Agree-
ment.ﬂ  The meat department 
bargaining contract was applied 
to store 86 when Respondent opened that store in December 

1998. In February 1990, Bakery Workers Local 26 was certified as 
the exclusive bargaining representative of the bakery employ-
ees at the Broomfield store.  The unit was as follows: 
 All full-time and part-time prod
uction bakers and cake deco-
rators employed by King Soopers, Inc., at its retail bakery out-

let located at 5105 West 120th Avenue, Broomfield, Colo-
rado; but excluding all other employees, including office 
clerical employees, supervisors 
and guards as defined in the 
Act. 
 On February 27, 1990, Respondent and Bakery Workers Lo-
cal 26 executed an agreement whereby this single store unit 
was accreted into the Denver Metropolitan area multi-store 
bargaining unit.  The agreement states  ﬁeffective February 25, 
1990, the employees of the Broomfield bargaining unit shall be 
accreted into the Denver bargaining unit and by this agreement 
the Denver bargaining unit shall be expanded to cover the in-
clusion of this unit.ﬂ  The 1997Œ2001 agreement describes the 
unit as follows: 
 Employees employed in the classifications set forth in 
this Agreement at the Employer™s Denver, Colorado plant 
and in-store bakeries in the Denver Metropolitan area, 
Colorado Springs, Colorado, and Pueblo, Colorado area.  
Except for the Employer™s Cinn
a-monster and current deli 
operations, any retail bakery production work performed 
 KING SOOPERS, INC. 35on the premises shall be work
 covered under the jurisdic-
tion of this Agreement (such work to include franchised 
operations and all work historically covered by this 
Agreement).  Excluded are all office-clerical employees, 
professionals and supervisors as defined in the Act.  
 Respondent contended that there had been no accretion in 
1990.  According to Respondent, the parties had merely agreed 
to apply the terms of the Denver agreement to the employees in 
the Broomfield single store unit.  However, I reject that argu-
ment.  First, the February 27, 1990 agreement clearly states that 
the Broomfield store will be an accretion to the Denver unit.  
Second, starting February 1990, the parties acted consistently 
with an accretion.  Thus, after February 1990, there was never a 
separate Broomfield contract and the terms of the Denver 
agreement were applied to the Broomfield store.  I find that as 
an accretion to the Denver bargaining unit, the bakery depart-
ment at the Broomfield store ceased to exist as a separate unit 
and became part of the Bakery Workers™ Denver multistore 
bargaining unit. 
C. The Closing of Store 8 
On September 8, Steve DiCroc
e, Respondent™s director of 
human resources, sent a letter 
to the grocery and delicatessen 
employees at the Broomfield store.  The letter informed the 
employees that Respondent was 
closing store 8 and that the 
employees would be offered em
ployment at a ﬁnewﬂ store, 
store 86. The letter stated that 
employment at store 86 would be 
under the Respondent™s General Conditions of Employment for 
Non-Represented Employees rath
er than under the collective-
bargaining agreement.  Respondent also reminded the employ-
ees that store 8 was an open shop and that employees did not 
have to be union members to work at store 86.  Respondent did 
not send a copy of this letter to UFCW Local 7. 
On September 28, DiCroce sent a letter to Ernest Duran, president of UFCW Local 7, stating that Respondent would not 
recognize UFCW Local 7 as the bargaining representative of 
the clerks at the new store 86 until the Union demonstrated 
majority status through an NL
RB election.  Duran responded 
stating that the bargaining unit 
employees should be covered by 
the contract.  On November 24, Duran again wrote DiCroce, 
stating that it was his position that the collective-bargaining 
agreement from store 8 should apply at store 86.  On December 
7, Michael Belo, general coun
sel of UFCW Local 7, wrote 
DiCroce requesting recognition fo
r UFCW Local 7 at store 86 
and application of the contract fo
r store 8 at store 86.  In early 
December, UFCW Local 7 notified Respondent that since store 
86 was going to be operated on a nonunion basis, grocery and 
delicatessen employees should be released from their dues-
checkoff obligations.  In mid-December, Respondent notified 
the grocery and delicatessen empl
oyees that dues would not be 
deducted from their paychecks. 
On September 30, DiCroce wrote Bakery Workers Local 26 
giving notice that Respondent was 
going to close store 8.  Di-Croce further notified the Union that Respondent would not 
recognize Bakery Workers Local 26 at store 86 until the Union 
demonstrated majority status through an NLRB election.  In a 
subsequent meeting with Avron Be
rgman, then the president of 
Bakery Workers Local 26, DiCroce suggested a card check to 
demonstrate majority status.  Be
rgman maintained that store 86 
was a replacement for store 8 and that the bargaining agreement 

automatically applied. 
On December 8, Respondent closed store 8 located on the 
Northeast corner of 120th Avenue and Sheridan Boulevard.  
The very next day, Respondent opened store 86 at 12167 Sheri-
dan Boulevard at the corner of 120th Avenue.  All of the em-
ployees who were employed at store 8 began work at store 86.    
The work schedule set forth at store 8 was continued at store 
86.  Employees were not
 required to fill out job or transfer ap-
plications. The employees conti
nued to perform the same jobs they had performed at store 8. 
 The entire management team 
from store 8 became the mana
gement team at store 86. 
Store 86 is a larger and newer store than store 8.  However, 
the differences in operation of the two stores are minor.  The 
grocery clerks, delicatessen empl
oyees, and bakery department 
employees were treated as nonrepresented employees.  The 

terms and conditions of employ
ment for union-free employees 
were implemented.  Respondent ceased making contributions to 

the union pension plans and discontinued dues checkoff. 
The General Counsel presented 
the testimony of  Lisa Hugh-
son, a cake decorator at store 8 and now a cake decorator at 
store 86.  Hughson attempted to transfer from store 86 in mid-
December.  Hughson was not permitted to transfer.  She was 
told by the store manager that she could not transfer because 
she was nonunion.  The transfer was given instead to an em-
ployee in the Denver bargaining unit.  In February 1999, Hugh-
son attempted to transfer and again the transfer was given to an 
employee in the Denver bargaining unit.  Under the collective-
bargaining agreement, employee
s in the bargaining unit have certain transfer rights.  Prior to the opening of store 86, Hugh-
son had transferred into store 8 as a member of the Denver 
bargaining unit text. 
The facts concerning Hughson™s transfer history are consis-
tent with the finding that store 8 was part of the Denver multi-
store bakery workers bargaining unit until the opening of store 
86.  Hughson™s testimony shows 
that bakery employees in 
Broomfield lost the right to transfer to stores in the Denver unit 
when store 86 was opened. 
UFCW Local 7 represented employees at store 8 did not 
have transfer rights to stores in the Denver metropolitan area 
bargaining unit.  UFCW Local 7 had consistently maintained, 
since at least 1997, that the Broomfield store was a separate bargaining unit and, therefore, only employees in the Denver 
bargaining unit had transfer rights within that bargaining unit.  
D. The Merger of the International Unions
 1. Facts The General Counsel amended the complaint to state the cor-
rect name of Bakery Workers Local 26 after the merger of its 
International Union with the Grain Millers International Union.  
Respondent denied the labor orga
nization status of the Bakery 
Workers Local 26 and raised the issue of whether the merger 
raised a question concer
ning representation. 
Bakery Workers Local 26 presented evidence that in March 
1998, Arvan Bergman, then a member of the International™s 
executive board and president of the local union, notified the 
Union™s executive Board that their would be a convention of 
the International Union in the summer of 1998.  The documen-
tary evidence shows only that Bergman notified the executive 
board of the convention and the need to vote on delegates for 
the convention.  However, Berg
man testified that he orally 
informed both the executive board and the membership that the 
subject of the merger would be raised at the convention.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36membership voted on delegates to the convention by a secret 
ballot election.  Bergman testified that he mentioned the merger 
to Stephanie Bouknight, Respondent
™s manager of labor rela-
tions, whenever he saw her between March and October 1998.  
After, the Grain Millers approved the merger agreement, in 
October 1998, Bergman informed 
Steve DiCroce, Respondent™s director of human resources, and Bouknight that the two Inter-
national Unions had agreed to merge.  
At the convention, a resolution was presented asking the 
delegates to support a merger with the Grain Millers Interna-
tional Union.  The delegates from Bakery Workers Local 26 
voted on behalf of the membership on the question of the 

merger.  The proposed merger was approved by the Bakery 
Workers International Union in July 1998.  The Grain Millers 
International Union approved th
e merger in October 1998.  A 
merger agreement was signed  by both International Unions in 

December 1998.  The merger became effective on January 1, 
1999.  In February 1999,  Wayne Brewer, Bakery Workers 
Local 26™s  president as of January 1, 1999, notified DiCroce, 
that he wished to change the Union™s name in the just negoti-
ated bargaining agreement to reflect the merger of the two In-
ternational Unions.  DiCroce an
swered that he had ﬁno prob-
lemﬂ with that change. 
After the merger each local union of the Bakery Workers In-
ternational Union, including Bakery Workers Local 26, retained 
its charter and became affiliated with the Bakery, Confection-
ery, Tobacco Workers, and Grain Millers International Union.  
Bakery Workers Local 26 did not merge with any other local 
union.  Bakery Workers Local 26 continued to negotiate and 
administer collective-bargaining agreements and to process 
grievances just as it had done prior to the merger.  There was 
no change in its dues structure. There was a change in the lead-
ership of Local 26 as of January 1, 1999.  However, that change 
was as a result of regular intraunion elections and was unrelated 
to the merger.  The duties and responsibilities of Local 26™s 
officers did not change.  There was no change in Local 26™s 
assets, business records, or physical facilities.  The only notice-
able effect of the merger was the name change reflecting the 
Grain Millers as part of the International Union.    
2. Conclusions The Board has judged union mergers or affiliations to pre-sent the dual issues of whether union members were accorded 
due process in the affiliation process and whether the ﬁnewﬂ 
representative is a continuation 
of the incumbent.  Thus the 
Board examines whether those entitled to participate in the 
process are afforded an opportunity to consider, discuss, and 
vote on the question through a reasonably democratic process, 
and  whether the merger does not alter the fundamental identity 
of the selected representative so as to disrupt the continuity of 

representation.  See 
NLRB v. Commercial Workers Local 1182 
(Seattle-First National Bank)
, 475 U.S. 192 (1986).  The Su-
preme Court in 
Seattle-First specifically declined to consider 
the propriety of the Board™s due
 process requirements, 475 U.S. 
192, at fn. 6.  Thereafter in 
Paragon Paint Corp., 317 NLRB 
747, 748 (1995) and 
Sullivan Bros. Printers, 317 NLRB 561, 
562 fn. 2 (1995). the Board found it unnecessary to determine, 
in light of the Supreme Court™s opinion in 
Seattle First, whether the Board has the aut
hority to impose due process 
requirements. The policy encouraging stable bargaining relationships 
yields only in those circumstances where the organizational 
changes are so vast as to give rise to a more than speculative 
inference that majority support no longer exists.  
Action Auto-
motive, 284 NLRB 251 (1987) The party seeking to avoid its 
bargaining obligation has the burden of showing that the organ-
izational changes are ﬁso dramatic that the postaffiliation union 
lacks substantial continuity w
ith the preaffiliation union.ﬂ  
Sul-
livan Bros. Printers
, 317 NLRB 561 (1995), enf. denied 38 
F.3d 58 (1st Cir. 1994).ﬂ I first look at whether there was any change in the fundamen-
tal identity of Bakery Workers Local 26 because I believe that 
the nature of the change is a si
gnificant factor in determining 
what authority the Board has to review such internal union 
matters.  Here there was no merger of Local 26 with another 
local union or with another international union.  Rather, it ap-
pears that the Bakery Workers International Union absorbed the 
Grain Millers International Union.  However, whether this con-
solidation is considered a merger of the two International Un-
ions or an absorption of the Grain Millers by the Bakery Work-
ers, there was no significant change in Local 26. 
As stated above, Bakery Workers Local 26 continued to ne-
gotiate and administer contracts 
and process grievances just as 
it had done before the merger.  There was no evidence of any 
change in its relationship with the Respondent.  There was no 
change in the duties and responsibilities of the officers of Local 
26.  There was no change in the rights or obligations of the 
membership of Local 26.  There was no effect financially on 
the Union.  The only noticeable change was the inclusion of 
Grain Millers in the title of the affiliation.  There is no evidence 
that any member of Local 26 or any member of any other local 
of the Bakery Workers objected to the merger.  Under such 
circumstances, the Employer should not be heard to complain.  
Under such circumstances, the 
Employer should not be permit-
ted to avoid his obligations under the Act. 
Respondent argues that the employee-members of Local 26 
were not afforded due process.  Normally, the Board would 
look to see if employees entitled 
to participate in the process 
are afforded an opportunity to consider, discuss, and vote on 
the question through a reasonably democratic process.  Here, 
there is no evidence that the employees discussed or voted on 
the merger directly.  However, th
ey were orally informed of the 
convention and that the subject would be raised at the conven-
tion.  The employees participated in a secret ballot election and 
elected delegates to the convention.  The delegates voted on the 
question of the merger.  While that process may not conform to 
the Board™s representation election procedures, it certainly is a 
democratic method of deciding such
 issues.  In this country, we 
elect representatives to Congress,
 who then vote on legislation.  
The procedure used here, seems analogous. 
The Board™s analysis rather than being mechanistic and us-
ing a strict checklist, is directed at analyzing the totality of 
circumstances in order to give 
paramount effect to employees™ 
desires.  The relevant factors are:  (1) continued leadership 
responsibilities by existing union officials; (2) perpetuation of 
membership rights and duties (membership eligibility and dues 
structure); (3) continuation of the manner in which contract 
negotiations administration, and 
grievance processing are effec-
tuated; and (4) the preservation of the certified representative™s 

assets, books and physic
al facilities. See Sullivan Bros. Print-
ers
, supra, 38 F.3d 58 (1st Cir. 1994).  In this case, all of the 
four factors listed above show no change in Bakery Workers 
 KING SOOPERS, INC. 37Local 26 which would effect the 
employees™ desires for contin-
ued representation. 
Accordingly, I find that the merger of the two International 
Unions was essentially an internal union matter and that Bakery 
Workers Local 26™s structure did 
not change sufficiently so as 
to permit Respondent to challenge the merger of the Interna-
tional Unions or the name change of Local 26.  Therefore, I 
find that the merger of the two International Unions does not 
permit Respondent to evade its bargaining obligation to the 
employees represented by Local 26. 
Analysis and Conclusions 
A. The Relocation of the Bargaining Units to a New Store 
The Board holds that an employer must apply an existing 
contract to a relocated facility if the operations at the new facil-
ity are substantially the same as those at the old facility and if 
the transferees from the old facility constitute a substantial 
percentage of the new store employee complement.  
Westwood 
Import Co., 251 NLRB 1213 (1980) enfd. 681 F.2d 664 (9th 
Cir. 1982); Harte & Co
., 278 NLRB 947 (1986); and Rock 
Bottom Stores, 312 NLRB 400 (1993) enfd. 51 F.3d 366 (2d 
Cir. 1995).  
In Westwood Import Co., 251 NLRB 1213 (1980), the re-
spondent-employer moved its fac
ility from San Francisco, Cali-
fornia, to Hayward, California, a distance of 30Œ35 miles, dur-

ing the term of the collective-bargaining agreement.  The re-
spondent-employer withdrew recognition from the union, as-
serting that it had a good-faith doubt of the charging party-
union™s majority status.  The Board found a violation of Section 
8(a)(5) and (1) of the Act.  The Board held that an existing and 
effective collective-bargaining agreement remains in effect 
following a relocation, provided operations and equipment 
remain substantially the same at
 the new facility, and a substan-
tial percentage of the employees at the old facility transfer to 

the new location.  
In Rock Bottom Stores
, 312 NLRB 400 (1993), the Board re-
affirmed this test and applied it to retail grocery stores.  The 
Board held that the term ﬁa substantial percentage of the em-
ployeesﬂ means at least 40 percent of the employees from the 
old store.  The Board reasoned that this rule constitutes an ap-
propriate balance between the transferees™ interest in retaining 
the fruits of their collective-bargaining activity and the newly 
hired employees™ interest in 
choosing whether to have union 
representation. 
Applying this principle to the instant case, the operations of 
the new Broomfield store were subs
tantially the same as at the 
old store.  The new store was ne
wer and slightly larger.  When 
the new store opened all six em
ployees in the bakery depart-
ment had been transferred from the old store.  In the clerks and 
delicatessen departments, 145 ou
t of 150 employees had trans-
ferred from the old store.  Under these circumstances, it seems 
clear that Respondent was obligated to continue to recognize 
the Unions and to apply the terms of the contracts at the new 
store. Respondent argues that UFCW
 Local 7 would not permit 
employees to transfer so that the number of transferees working 
in the new store is an artificial number.  The facts show that 
UFCW Local 7 had taken the position that the collective-
bargaining agreement in the Metropolitan Denver bargaining 
unit gave preference to employees in that bargaining unit.  
Therefore, UFCW Local 7 took the position that employees in 
the single store unit in Broomfield did not enjoy such privi-
leges.  That position was consistent with the Union™s position 
prior to this dispute.  In 
Rock Bottom Stores
, the Board held 
that recent hires and recent transferees counted for purposes of 

determining whether a substant
ial number of employees from 
the old store had transferred to the new store.  Previously, in 
Westwood Imports, the Board held that recent hires should be 
counted in determining whether 
a substantial number of em-
ployees had transferred from the old facility.   Thus, I find that 
it is appropriate to consider all of the transferees from store 8 in 
determining that a substantial majority of the employees trans-
ferred to the new location. 
Respondent argues that the two 
Unions had agreed to ﬁstore specific languageﬂ and thereby waived the right to represent 
employees at the new store w
ithout a NLRB election or card 
check.  Respondent cites 
Waymouth Farms, 324 NLRB 960 
(1997), enfd. in part and denied in part
 172 F.3d 598  (8th Cir. 
1999), to support its argument that by listing the store address 
in the unit descriptions the Unions agreed to limit recognition 
to the specific street address of store 8 and to no other location.  
First, this argument has no fact
ual basis regarding the bakery 
unit.  That unit which was certified by the Board in 1990, was 

made an accretion to the Denver metropolitan area unit in Feb-
ruary 1990.  Thereafter, the store was treated as part of a multi-
store unit.  There is simply no factual basis to argue that the 
unit was a single store unit or ﬁsite specificﬂ unit. 
The clerks and delicatessen employees™ collective-bargaining 
agreement did cover only a single store unit.  The Board will 
honor a geographic limitation clause in which a union waives 
employees™ rights to continued representation at a new facility 
as long as there is no evidence 
that the employer has secured 
the waiver by ﬁtaking any action to mislead the Union or to 

keep the Union uninformed.ﬂ  
Waymouth Farms, 324 NLRB 960 (1997) enfd. in part and enforcement denied in part 172 

F.3d 598 (8th Cir. April 5, 1999).   
In Waymouth Farms, the collective-bargaining agreement 
recognized the charging party-union as the bargaining represen-
tative of the unit employees at 
Waymouth Farms™ ﬁPlymouth, 
Minnesota plants, and at no other geographic locations.ﬂ  The 
Board found that the respondent-employer had failed to bargain 
in good faith over the effects of the closing of its store in Ply-
mouth, Minnesota. 
Waymouth Farms
 had opened a new plant in 
New Hope, Minnesota, 6 miles away from the Plymouth plant.  
The Board found that the respondent-employer had failed and 
refused to bargain in good faith with the union by misrepresent-

ing to the union its intentions and plans regarding relocation of 
respondent™s facility located 
in Plymouth, Minnesota. With 
respect to the recognition clau
se, the Board found that the 
charging party-union expressly stated that it was accepting the 
geographic limitation on recognition in large part due to its 
belief that it could successfully organize the employees at a 
new location.  Further, the Board found that the union agreed to 
the geographic limitation in exchange for a union security 
clause.  Based on its finding that the respondent-employer had 
fraudulently concealed the intended
 location of its new store, 
the Board ordered the respondent-employer to recognize and 

bargain with the union at the new plant.  The Board noted that 
absent the language of the contract limiting its application to 
plants in Plymouth, Minnesota, under 
Harte & Co
., 278 NLRB 
947 (1986), the contract from the old Plymouth plant would 

apply at the New Hope plant. 
However, due to the geographic 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38limitation agreed to by the union, the Board did not order the 
respondent to apply the Plymout
h contract to the New Hope employees.  The court of appeal
s affirmed the Board™s finding 
of a violation but denied enforcement of the remedial order 
with respect to recognition and bargaining.  The court found 
that the language of the initial
 collective-bargaining agreement 
was clear and that the union was bound by it.  The court found 
that the charging party-union had agreed to the geographic 
limitation on representation in exchange for a union-security 
clause.  Thus, the court held that the Board could not order the 
respondent to recognize and barg
ain with the union at the New 
Hope facility. 
However, this case is easily distinguishable from 
Waymouth Farms.  In this case the unit is described as the employees at 
ﬁthe grocery store owned or op
erated by the Respondent at 
5150 West 120th Avenue, Broomfield, Colorado (such jurisdic-
tion to apply to the current store represented by the Union).  
First there is no clear language that the UFCW Local 7 waived 
its right to represent the employees at another location.  The 
language is consistent with the fact that Respondent operated 
only one store in Broomfield.  Th
e only limitation I read into 
the clause is that if Respondent owned or operated an additional 

store in Broomfield, the contract would not apply.  Unlike 
Way-
mouth Farms 
there is no clear or unambiguous geographic limita-
tion.  Further, there was no evidence that the parties understood 
the language ﬁsuch jurisdiction to apply to the current store repre-
sented by the Unionﬂ as a waiver of the UFCW Local 7™s right to 
represent the employees if the store relocated to another location 
in Broomfield.  
Respondent argues that by listing 5150 West 120th Avenue, 
the parties agreed that the c
ontract would apply to no other 
location. I note that in my 28 years of experience, I have found 
that in Board certifications it is the usual practice, particularly 
in single location units, to list the address of the employer™s 
facility.  Certainly, by listi
ng the address of the employer™s 
facility the Board does not intend to waive the Union™s or em-
ployees™ rights to representation if the facility moves or 
changes its address. Similarly, in collective-bargaining agree-
ments, it is the usual practice, particularly in single location 
units, to list the address of the employer™s plant or store.  I 
know of no case where the Board found that to be a waiver of 
representation rights at a replacement facility.  To the contrary 
in Westwood Imports, the Board found that the existing contract 
applied at the replacement facilities despite the fact that the 

Board certification and the recognition clause of the existing 

collective-bargaining agreement listed the street address of the 
San Francisco facility.  The Board did not, in 
Waymouth Farms, intend to overrule Westwood Imports, Harte & Co
., or Rock Bottom Stores
.  Rather, the Board cited those cases as the 
traditional rule.  It distinguished 
Waymouth Farms
 on the grounds that the union had knowingly agreed to a geographic 
limitation on recognition to Plymouth, Minnesota, plants and 
no other geographic locations and that the union had received 
consideration for such limitation or waiver.  
Moreover, it is well establishe
d that a waiver of statutory 
rights must be clear and unmistakable.  
Metropolitan Edison 
Co. v. NLRB, 460 U.S. 693 (1983); 
Owens-Brockway Plastic
 Products, 311 NLRB 519 (1993).  I find no evidence of a 
waiver here.  Certainly, Local 7 agreed to a single store bar-
gaining unit.  However, I cannot 
find that by using the address 
of the store as a descriptive term, UFCW Local 7 agreed to 
waive representational rights at a new facility.  In 
Waymouth 
Farms the evidence showed that the parties bargained for a 
geographic limitation.  The charging party-union received 
something in return.  Most important, the contract contained 
clear and unambiguous language that the agreement applied to 
facilities in Plymouth, Minne
sota, ﬁand no other geographic locations.ﬂ  The mere listing of 
store 8™s address in this case 
does not establish that the part
ies bargained for a geographic 
limitation or that Local 7 waived its right to representation at 
the new store 86.  
B. Additional Violations 
As found above, Respondent unla
wfully withdrew recogni-
tion from the two Unions at store #86 and unlawfully refused to 
apply the two collective-bargaining agreements to the employ-
ees at store 86.  It follows that as part and parcel of such con-
duct, Respondent unlawfully impl
emented terms and conditions 
of employment for the employees in the bakery workers unit 
and the grocery and delicatessen 
unit.  I further find that Re-
spondent™s September notice to 
employees in the grocery and 
delicatessen department, that 
store 86 would operate nonunion, 
without notice to the Union, constituted an additional violation 
of Section 8(a)(5) and (1).  Respondent was obligated to bar-
gain with UFCW Local 7 and coul
d not lawfully deal directly 
with employees in that unit. 
Ad-Art, Inc., 290 NLRB 590 
(1988); Master Plastering Co
., 314 NLRB 349 (1994).  
Finally, under the collective-
bargaining agreement, em-
ployee Lisa Hughson was eligible to transfer from store 86 to 
another store in the Denver bargaining unit.  However, Respon-dent based on its unlawful refusal to apply the contract denied 
Hughson, the opportunity to transfer.  I, therefore, find that the 
refusal to transfer Hughson violat
ed Section 8(a)(5) and (1) of 
the Act. 
CONCLUSIONS OF LAW 
1. Respondent King Soopers, Inc. is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act. 
2. The Unions, Bakery, Confectionery, and Tobacco Work-
ers and Grain Millers International Union, Local 26, AFLŒCIO 
and United Food and Commercial Workers Union, Local 7, are labor organizations within the meaning of the Act. 
3. Respondent has violated Section 8(a)(5) and (1) of the Act 
by withdrawing recognition from Bakery Workers Local 26 and 
refusing to apply the collective-bargaining agreement to its 
store #86 in Broomfield, Colorado. 
4. Respondent has violated Section 8(a)(5) and (1) of the Act 
by withdrawing recognition from UFCW Local 7, and refusing 
to apply the collectiv
e-bargaining agreement to its store #86 in 
Broomfield, Colorado. 
5. Respondent has violated Section 8(a)(5) and (1) of the Act 
by bypassing UFCW Local 7 and directly notifying employees 

that store #86 would be operated on a nonunion basis. 
6. Respondent has violated Section 8(a)(5) and (1) of the Act 
by denying employee Lisa Hughson a transfer pursuant to its 
collective-bargaining agreement with Bakery Workers Local 
26. THE REMEDY 
Having found that Respondent engaged in unfair labor prac-
tices, I shall recommend that it be
 ordered to cease and desist 
therefrom and that it take certain affirmative action to effectu-
 KING SOOPERS, INC. 39ate the policies of the Act.  It
 is recommended that Respondent 
be ordered to abide by the terms of its existing collective-
bargaining agreements with Bakery Workers Local 26 and 
UFCW Local 7 and to the extent that it has not already done so, 
make all fringe benefit contribu
tions as required by each con-
tract, with interest determined under the standards set forth in 

Merryweather Optical Co
., 240 NLRB 1213 (1979).  Addition-
ally Respondent shall be required to make the employees whole 
for any losses they may have suffered from Respondent™s fail-
ure to make such contributions
 in the manner set forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 (1989), enfd. mem. 
661 F.2d 940 (9th Cir. 1981), with interest to be provided in the 

manner prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.
3 ORDER The Respondent, King Soopers, Inc
., its officers, agents, suc-
cessors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with Bakery Workers Local 26, or 
withdrawing recognition from the Union as the exclusive bar-
gaining representative of the bakery department employees 
employed by Respondent at its 
store 86 in Broomfield, Colo-rado. (b) Refusing or failing to apply the terms and conditions of 
the collective-bargaining agreement with Bakery Workers Lo-
cal 26 covering store 8 to store 86. 
(c) Refusing to bargain with UFCW Local 7 or withdrawing 
recognition from the Union as the exclusive bargaining repre-
sentative of the grocery and delicatessen employees employed 
by Respondent at its store 86 in Broomfield, Colorado. 
 (d) Refusing or failing to apply the terms and conditions of 
employment of its grocery 
and delicatessen collective-
bargaining agreement with UFCW
 Local 7 covering store 8 to 
Store 86.  (e) Bypassing UFCW Local 7 and dealing directly with bar-
gaining unit employees concer
ning terms and conditions of employment for grocery and de
licatessen employees at store 
86. (f) Refusing to permit bakery department employees to trans-
fer under the terms and conditions
 set forth in the collective-
bargaining agreement between Respondent and Bakery Work-
ers Local 26. (g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them in Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
3 All motions inconsistent with this recommended order are hereby 
denied.  In the event no exceptions 
are filed as provided by Section 
102.46 of the Board™s Rules and Regulations, the findings, conclusions, 
and recommended Order shall, as 
provided in Section 102.48 of the 
Rules, be adopted by the Board and all objections to them shall be 
deemed waived for all purposes. 
(a) Within 14 days from a request, bargain with Bakery 
Workers Local 26 as the exclusive representative of the bakery 
department employees employed 
at its store 86 in Broomfield, 
Colorado. (b) Within 14 days from a re
quest, permit employee Lisa 
Hughson to transfer to another store in the Bakery Workers 

Local 26 Denver bargaining unit. 
(c) Within 14 days from a request, bargain with UFCW Lo-
cal 7 as the exclusive representative of the grocery and delica-
tessen department employees em
ployed at its store 86 in 
Broomfield, Colorado. 
(d) To the extent that it has not already done so, make all 
fringe benefit contributions as
 provided by the collective-
bargaining agreements with Bakery Workers Local 26 (bakery 
department employees) and UF
CW Local 7 (grocery and deli-
catessen department employees), and make whole the employ-
ees in each bargaining unit in the manner set forth in the rem-
edy section of this decision by 
reimbursing them with interest 
for any losses they may have suffered as a result of the failure 
of Respondent to abide by the terms of the two collective-
bargaining agreements referenced above. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amounts due under this order. 
(f) Within 14 days after service by the Regional Director, 
post at its Broomfield, Colorado 
facility copies, 
in English and Spanish, of the attached
 notice marked ﬁAppendix.ﬂ
4  Copies of 
the notice, on forms provided by the Regional Director for Re-
gion 27, after being signed by 
Respondent™s authorized repre-
sentative, shall be posted by 
Respondent and maintained by it 
for 60 consecutive days thereafter in conspicuous places, in-
cluding all places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by Respondent to en-
sure the notices are not altered, defaced or covered by other 
material.  In the event that, during the pendency of these pro-
ceedings, Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, Respondent shall dupli-cate and mail, at its own expense, a copy of the notice to all 

current and former employees em
ployed by Respondent at any 
time since December 9, 1998. 
(g) Within 21 days after service by the Regional Director, 
file with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that Respondent has taken to comply. 
  4 If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the noti
ce ﬁPosted By Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.ﬂ 
 